Exhibit 2.3 Voting Agreement This Voting Agreement (this “Agreement”) is entered into as of January 6, 2017 by and between Savara Inc., a Delaware corporation (the “Company”) and the undersigned stockholders (each, solely as to himself, herself or itself, “Stockholder”) of the Company.Terms not otherwise defined herein shall have the respective meanings ascribed to them in the Merger Agreement (as defined below).If the terms of this Agreement conflict in any way with the provisions of the Merger Agreement, then the provisions of the Merger Agreement shall control.
